USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       CASE NO.: 1:11-CR-69-HAB
                                               )
TRISTEN ROOT                                   )



                                     OPINION AND ORDER
       Tristen Root (“the Defendant”) filed a motion seeking compassionate release under 18

U.S.C. § 3582(c)(1)(A) (ECF No. 72).1 The Government filed its response to his Motion on July

22, 2020. (ECF No. 75). For the following reasons, the Defendant’s Motion will be DENIED.

                                PROCEDURAL BACKGROUND

       In April 2012, following his guilty plea to a violation of 18 U.S.C. § 922(g)(1), the

Defendant was sentenced to 84 months imprisonment with three years of supervised release to

follow. The Defendant was released from prison and began his term of supervised release on

August 23, 2019. Two months later, the Defendant began violating his term of supervised by

using methamphetamine, failing to attend substance abuse treatment, failing to report for several

drug screens and moving away from his approved residence without notifying the probation

officer. (ECF Nos. 60–62). On January 17, 2020, this Court revoked his term of supervised release

and sentenced him to 16 months imprisonment with an additional term of supervised release of 12




1
 To the extent the Defendant was seeking a reduction pursuant to the First Step Act (“FSA”) and pursuant
to this Court’s General Order 2020-11, the Court referred the letter to the Northern District of Indiana
Federal Community Defenders, Inc. (“FCD”) for it to consider representing the defendant with respect to
his motion. (ECF No.73). On July 8, 2020, the FCD filed a Notice indicating that it would not be
appearing on the Defendant’s behalf. (ECF No. 74). Consistent with the Court’s order, the Government
responded to Defendant’s pro se motion. (ECF No. 75).
USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 2 of 7


months once released from the BOP. (ECF No. 66).           The Defendant has been housed at FCI

Greenville in Greenville, Illinois with an anticipated release date in December 2020.

                                          DISCUSSION

       The Defendant’s Motion requests compassionate release. Generally, a court is statutorily

prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A

handful of statutory exceptions exist, however, one of which allows a court to grant an inmate

compassionate release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

Under this provision, a court may not modify a term of imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       Because the Defendant, not the Director of the BOP, filed the motion, the Government

asserts that the Defendant must first demonstrate that he meets the statutory exhaustion

requirement to proceed further, and he has not done so here. This Court has previously held that §

3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, see United States v. Hayden, No.

1:07-CR-68-HAB, 2020 WL 2079293, at *1 (N.D. Ind. Apr. 30, 2020); see also United States v.

Santiago, No. 2:16-CR-174-JVB-JEM, 2020 WL 3396899, at *2 (N.D. Ind. June 19, 2020); United

States v. Council, No. 1:14-CR-14-5-TLS-SLC, 2020 WL 3097461, at *4 (N.D. Ind. June 11,

                                                  2
USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 3 of 7


2020); United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind.

Apr. 21, 2020). Thus, the Defendant’s motion is properly adjudicated in this Court regardless of

whether he has or has not completed the statutory exhaustion process.2

        This Court has repeatedly declined to weigh in on whether the exhaustion requirement is a

mandatory one or subject to equitable considerations, such as waiver. See United States v. Russell,

No. 1:14-CR-6-HAB, 2020 WL 2989160, at *3 (N.D. Ind. June 4, 2020) (“District courts across

the country are struggling daily with whether strict compliance with the exhaustion provision is

necessary, especially in light of the serious risks associated with COVID-19.”) (listing cases).

Because of the absence of clear precedent on exhaustion, this Court’s preference has been to “put

to the side the thorny issue of exhaustion to tackle the easier issue” of whether the defendant has

presented extraordinary and compelling reasons to warrant a sentence reduction. United States v.

Wolfe, 1:15-cr-169, 2020 WL 2615010, at *2 (S.D. Ind. May 22, 2020); Council, 2020 WL

3097461, at *5. This case is no different.

        The Defendant asserts that he has been unable to visit with his family while incarcerated

due to COVID-19 and he has behaved during his imprisonment. He also asserts that he is scared

for his life because of COVID-19. (ECF No. 72).

        Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and


2
  The Court is aware that the Government resists the argument that § 3582(c)(1)(A)’s exhaustion
requirement is not jurisdictional and has, in all other compassionate release cases in this division, reserved
its right to contest this issue.


                                                      3
USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 4 of 7


the accompanying Application Notes, in line with the statutory directive in § 3582(c)(1)(A),

requires a court to make several findings.

       First, the court must address whether "[e]xtraordinary and compelling reasons warrant the

reduction" and whether the reduction is otherwise "consistent with this policy statement." U.S.S.G.

§ 1B1.13(1)(A), (3). To this end, a court is to consider the medical condition of the defendant, his

age, his family circumstances, and whether there exists in the defendant’s case an extraordinary or

compelling reason “other than or in combination with” the other reasons described in the

Application Notes. Second, the Court must determine whether the Defendant is "a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. §

1B1.13(2). Finally, the Court must consider the § 3553(a) factors, "to the extent they are

applicable." U.S.S.G. § 1B1.13.

       Additionally, when the Defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See Council, 2020 WL 3097461, at *5–7; United States v. Barrett, No. 2:17-CR-1, 2020

WL 3264112, at *3 (N.D. Ind. June 17, 2020); see also United States v. Davis, No. 2:19-CR-74-3,

2020 WL 1951652, at *1–2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to consider whether

there was a “compelling reason” for pretrial release due to the COVID-19 pandemic). In the

context of the COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for

specific individuals based on the individuals’ particular circumstances of where he is housed and

his personal health conditions.” See Council, 2020 WL 3097461, at *5; United States v. Melgarejo,

No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D.Ill. May 12, 2020).



                                                 4
USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 5 of 7


          In this case, the Defendant’s filings give this Court no reasons, let alone extraordinary or

compelling ones, to justify granting his motion. The Defendant has not articulated any medical

condition that makes him more susceptible to the virus nor has he provided any basis for the Court

to conclude that he suffers from a serious condition that increases the likelihood of severe

consequences from COVID-19.

          Defendant has identified some family circumstances that he hopes would warrant his

release, namely that he misses interacting with his family and they “really need” him home. While

the Court is sympathetic to these concerns of the Defendant these are not the type of family

circumstances that would amount to an extraordinary and compelling reason for compassionate

release.

          Compassionate release is a rare occurrence. An inmate’s desire to see and interact with his

family while incarcerated is nothing new; however, the BOP has implemented an action plan

designed to mitigate the potential spread of COVID-19 inside its facilities, and for the protection

of inmates and staff. These measures necessitate the limitation of all types of visitor flow into

BOP facilities. Moreover, the Government’s brief cites ongoing efforts by the Bureau of Prisons

to take additional serious and substantial steps to reduce the spread of COVID-19 within its

facilities. See Federal Bureau of Prisons, COVID-19 Action Plan: Phase Seven (posted on May

20,   2020),      https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp           (last

visited    June    11,   2020);   see   also,   BOP     COVID-19      Modified    Operations    Plan,

https://www.bop.gov/coronavirus/covid19_status.jsp.

          The efficacy of these and the other measures taken by the BOP are borne out by the

relatively few cases reported at the Defendant’s facility. As of the date of this Opinion and Order,

FCI Greenville is reporting 1 COVID-19 positive inmate, one recovered inmate and zero inmate



                                                   5
USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 6 of 7


deaths.3 Thus, while the Defendant remains fearful of contracting COVID-19, there is no evidence

to suggest that the conditions at FCI Greenville place him at a significant risk. See, Melgarejo, ,

2020 WL 2395982, at *3 (“[A] prisoner [may] satisfy the extraordinary and compelling reasons

requirement by showing that his particular institution is facing a serious outbreak of COVID-19

infections, the institution is unable to successfully contain the outbreak, and his health condition

places him at significant risk of complications should he contract the virus.”), United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.”).

          Finally, with respect to the § 3553(a) factors, the Court observes that the Defendant

received a below guidelines sentence of 16 months imprisonment for his supervised release

violations, which he terms, “a tectnickle” [sic] violation. Despite committing eight violations of

the terms of his supervision shortly upon his release from a substantial sentence of imprisonment,

this Court concluded that a below guidelines sentence was sufficient, but not greater than

necessary, to achieve the purposes of sentencing. This sentence was imposed to reflect the

seriousness of the offense, promote respect for the law as well as to afford adequate deterrence and

to protect the public from further crimes of the defendant. Defendant asks this court to consider

his conduct while incarcerated as part of his request. Defendant has served approximately half of

his term of imprisonment and has an anticipated release date of December 2020, which appears to

factor in good time credit he is anticipated to receive. Thus, Defendant is already receiving a

benefit for his positive conduct while incarcerated.




3
    https://www.bop.gov/coronavirus/

                                                 6
USDC IN/ND case 1:11-cr-00069-HAB-SLC document 76 filed 08/18/20 page 7 of 7


       In sum, given the Defendant’s past history of non-compliance with supervision and the fact

that he has received a below guidelines sentence already, the Court finds that the sentence

reduction Defendant seeks would undermine the above statutory purposes of sentencing.

       In sum, because this Court does not find extraordinary and compelling circumstances exist

for the Defendant’s release and a reduction of sentence is inconsistent with the § 3553(a) factors,

Defendant does not meet the criteria for compassionate release and his motion is DENIED.

                                        CONCLUSION

       Based on the foregoing, the Defendant’s Motion (ECF No. 72) is DENIED.

So ORDERED on August 18, 2020.


                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                7
